DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/12/2022.
Claims 1-20 remain pending in the application with claims 11-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The without, and comprise no adhesive whatsoever, as the active material is instead applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” (emphasis added, page 9 of the Remarks) is new matter not supported by the originally filed disclosure for the following reasons:
Firstly, the originally filed disclosure does not support a battery that is made “without, and comprise no adhesive whatsoever” when the active material is applied directly on the current collector in the claimed manner.  In fact, when the active material is applied directly on the current collector, adhesive such as PI or PAI is used to adhere the active material to the current collector.  This can readily be seen in paragraphs [0040-0041] of the specification that states “This example process comprises a direct coating process in which an anode slurry is directly coated on a copper foil using a binder such as CMC, SBR, Sodium Alginate, PAI, PI and mixtures and combinations thereof” [0040] (emphasis added) and “In step 401, the raw electrode active material maybe mixed using a binder/resin (such as PI, PAI)
Secondly, if the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” means the claimed battery does not contain any adhesive whatsoever then the claimed battery cannot satisfy the claimed property “wherein an expansion of the anode in the lateral directions perpendicular to a thickness of the anode is configured by a change rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rages below 1C”.  This is because all the batteries in the examples, from which the claimed properties are derived, require adhesive to ensure that the active material is properly bond to the current collector to resist the lateral expansion parameters that fall outside of the claimed ranges.  Without any adhesive material to form the required bond between the anode active film and the current collector, the active material in the anode would expand laterally beyond the claimed ranges.
For the reasons above, it is concluded that the originally filed disclosure does not support the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” as interpreted by the Applicants.  Furthermore, the originally filed disclosure does not support a battery that does not have any adhesive material, as interpreted by the Applicants, while still have the claimed property “wherein an expansion of the anode in the lateral directions perpendicular to a thickness of the anode is configured by a change rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rages below 1C”.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention according to the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998) for the following reasons:
The breath of the claim is a battery whose anode contains silicon and has low lateral expansion.
The nature of the invention is a battery with a silicon anode.
Regarding the state of the prior art, Bonhomme et al. (US 2018/0198114) is a relevant prior art with an anode containing silicon along with an adhesive material that restricts lateral expansion during charge and discharge cycles.
Regarding the amount of direction provided by the inventor, with regard to the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” as interpreted by the Applicants to mean “the claimed battery is made without, and comprise no adhesive whatsoever, as the active material is instead applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” (emphasis added, page 9 of the Remarks), the inventors do not provide any direction as to any battery that is made without, and comprise no adhesive whatsoever, while still maintain the claimed property “wherein an expansion of the anode in the lateral directions perpendicular to a thickness of the anode is configured by a change rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rages below 1C”.  The restriction in lateral expansion of the anode in the claimed ranges is due to the adhesion between anode active material and the current collector.  Without proper adhesion between the two structures to restrict the lateral flow, the anode material that contains silicon would expand in the lateral direction outside of the claimed ranges during the formation process.
Regarding the amount of working examples provided by the inventor, all of the examples, from which the claimed properties are derived, require adhesive to ensure that the active material is properly bond to the current collector to resist the lateral expansion parameters that fall outside of the claimed ranges.  This is evidenced by the disclosure in paragraphs [0040-0041 and 0050-0051] where the active material is mixed with adhesive material PI or PAI before being applied directly to the current collector in order to ensure proper bonding between the anode active material and the current collector to restrict lateral expansion during the formation process.
Regarding the amount of experimentation needed to make or use the invention, the amount of experimentation would amount to undue experimentation because it is unclear as to how a battery having an active material that is not bonded to the current collector without any adhesive would be able to have the claimed lateral expansion during the formation process.  None of the active material disclosed by the Applicants is disclosed to have any sufficient adhesive property to have the claimed lateral expansion during the formation process.  It is the presence of the PI or PAI adhesive material that enables sufficient bonding strength between the active material and the current collector so the anode can have the claimed lateral expansion during the formation process.  If one of ordinary skill in the art were to make the claimed battery without any adhesive as argued by the Applicants and the anode expands laterally beyond the claimed ranges when it is subjected to the claimed formation process.  What would be the next course of action that one of ordinary skill in the art would take in order to make the battery without any adhesive while still satisfy the limitation “wherein an expansion of the anode in the lateral directions perpendicular to a thickness of the anode is configured by a change rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rages below 1C”? any experimentation thereafter would be undue experimentation because the examples of batteries in the originally filed disclosure that have the claimed property all utilize adhesive, whether it is mixed with the active material in the anode film as disclosed in paragraphs [0040-0041 and 0045] or it is disposed between the active material and the current collector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al. (US 2018/0198114).
Addressing claims 1 and 3-4, Bonhomme discloses a battery, the battery comprising:
a cathode, an electrolyte, and an anode, the anode comprising:
a current collector (copper foil, [0153]); and
an active material film on the current collector,
wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector (the limitation is obvious to one of ordinary skill in the art based on the teaching of Bonhomme when the limitation is read in light of the specification for the following reasons:
According to the specification, when the active material is applied directly on the current collector without use of any adhesive in the claimed manner, the active material in fact already includes adhesive material.  This is evidenced in paragraphs [0040-0041] of the specification that state “This example process comprises a direct coating process in which an anode slurry is directly coated on a copper foil using a binder such as CMC, SBR, Sodium Alginate, PAI, PI and mixtures and combinations thereof” [0040] (emphasis added) and “In step 401, the raw electrode active material maybe mixed using a binder/resin (such as PI, PAI), solvent, and conductive carbon” [0041] (emphasis added).  Paragraph [0035] of the specification states that PI and PAI are adhesive materials.  Likewise, the anode formed according to the process of fig. 5 also requires the presence of adhesive PI or PAI that is mixed with the active material according to paragraphs [0045].  It is abundantly clear that the adhesion between the active electrode material and the current collector is still facilitated by adhesive material except the adhesive material is part of the active material and not as a separate layer between the active material and the current collector.  Therefore, the limitation “without use of any adhesive on any portion between the active material and the current collector” when read in light of the specification still requires the presence of the adhesive material PI or PAI in the active material film.
Bonhomme discloses in paragraph [0100] that the electrode attachment substance is absorbed into the pores of the active material film, such as the entire thickness of the film, to improve mechanical durability of the film.  Paragraph [0100] further states that the electrode attachment substance, such as PI and PAI, is part of the composite film similarly to the way in which the adhesive material PI or PAI is part of the anode composite film of current application.  Paragraphs [0111 and 0120] further disclose that it is advantageous for performance of the electrochemical cell when the electrode attachment substance is electrically conductive and portions of the active material come into direct physical contact with the current collector.  Therefore, when the composite film includes the electrode attachment substance, which is distributed throughout the pores of the active material film, and portions of the active material come into direct contact with the current collector, the electrode attachment substance is effectively a part of the active material film for it is analogous to the presence of PI or PAI binder in the anode composite film of current application.  In such scenario, the active material film includes not only the silicon and carbon material but also the electrode attachment substance, which renders the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” obvious when the aforementioned limitation is read in light of the specification as discussed above since the material of the active material film facilitates the adhesion between the active material film and the current collector without an adhesive.  This is analogous to the binder PI or PAI in the anode composite film of current application facilitating the adhesion between the active material in the anode composite film and the corresponding current collector.
wherein the active material comprises 50% or more silicon ([0075], between 30% to 80%; Examples 5 and 6 in paragraphs [0092 and 0094], respectively, include 76% silicon and 73.7% silicon by weight, respectively; therefore, the claimed content of silicon would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme), wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is configured by a charge rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C (the limitation of current claim and the limitation of claim 4 would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme for the following reasons:
Bonhomme discloses subjecting the battery to testing processes that involve charging the battery at different charge rates that include rates that are above 1C and below 1C.
Bonhomme further discloses in paragraph [0153] that using PAI as electrode attachment substance to attach the active material of the electrode to the copper current collector reduces the lateral expansion of the anode to essentially zero to about 10%.
Based on the above teaching of Bonhomme, one with ordinary skill in the art would have arrived at the limitation “an expansion of the anode in lateral directions perpendicular to a thickness of the anode is configured by a charge rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C” of claim 1 and the limitation of claim 4 when performing routine experimentation with the anode in the battery cell by subjecting the anode to different charge rates with PAI as electrode attachment substance for attaching the anode active material to the copper current collector in order to optimize the reduction in lateral expansion of the active material to prevent delamination between the active material and the copper current collector and/or breakage of the current collector (Bonhomme, [0153]).  The optimal reduction in lateral expansion of the active film on the current collector would be close to 0%; thus, the optimal expansion is in the range of less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C.

Addressing claim 2, Bonhomme discloses in paragraph [0075] the amount of silicon is less than about 90%, which overlaps with the claimed range of greater than 80%.  Therefore, the claimed percentage of silicon would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme.

Addressing claims 5-6, the claim charge rates during the formation process does not structurally differentiate the claimed anode from that of the prior art because the charge rates in context of claims 1 and 5-6 is drawn to the formation process of the anode, which is analogous to the process of forming the anode.  In other words, the formation process, including the associated charge rates, is considered as process for forming the anode that does not structurally differentiate the claimed anode from that of the prior art (please see MPEP 2113).

Addressing claim 7, paragraph [0135] of Bonhomme discloses the thickness of the copper current collector is about 10 µm, which falls within the claimed range.  Therefore, the claimed thickness of the copper foil current collector would have been obvious based on the teaching of Bonhomme.

Addressing claim 8, Bonhomme discloses in paragraph [0177] that nickel can also be used as current collector; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art.

Addressing claims 9-10, the limitations of current claims are drawn to the processes for forming the active material on the current collector that do not structurally differentiate the claimed anode from that of the prior art (MPEP 2113).

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.  With regard to the 35 USC 103 rejection of claims 1-10 based on the teaching of Bonhomme, the Applicants argued that the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” means the claimed battery is made without, and comprise no adhesive whatsoever (page 9 of the Remarks).  The argument is not persuasive and not supported by the originally filed disclosure.  Paragraphs [0040-0041] of the specification that states “This example process comprises a direct coating process in which an anode slurry is directly coated on a copper foil using a binder such as CMC, SBR, Sodium Alginate, PAI, PI and mixtures and combinations thereof” [0040] (emphasis added) and “In step 401, the raw electrode active material maybe mixed using a binder/resin (such as PI, PAI), solvent, and conductive carbon” [0041] (emphasis added).  Paragraph [0035] of the specification states that PI and PAI are adhesive materials.  Likewise, the anode formed according to the process of fig. 5 also requires the presence of adhesive PI or PAI that is mixed with the active material according to paragraphs [0045].  It is clear from the originally filed disclosure that even when the limitation “wherein the active material is applied directly on the current collector without use of any adhesive on any portion between the active material and the current collector” is read in light of the specification, the claimed battery is still made with adhesive that is included in the active material film.  This is analogous to the presence of the adhesive material through the pores and the entirety of the anode composite film of Bonhomme for improving the structural integrity of the anode composite film as well as facilitating the adhesion between the composite film to the current collector while allowing direct physical contact between the active material of the composite film and the current collector.  Therefore, Examiner maintains the position that claims 1-10 would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/04/2022